 1                                               The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       NO. 2:19-MC-00016-RSL
11
                           Plaintiff,                    (2:98-CR-00687-JCC-3)
12
            v.                                       Continuing Garnishment Order
13
     BRET WALKER,
14
             Defendant/Judgment Debtor,
15
          and
16
     CONSUMER OPINION SERVICES,
17   INC.,
18                         Garnishee.
19
20          A Writ of Continuing Garnishment, directed to Garnishee, Bret Walker,

21   has been duly issued and served upon the Garnishee. Pursuant to the Writ,
22   Garnishee Consumer Opinion Services, Inc., filed its Answer on May 29,
23
     2019, stating that at the time of the service of the Writ, Defendant/Judgment
24
     Debtor Bret Walker (Mr. Walker), was an active employee who was paid bi-
25
26   weekly.

27
28


     CONTINUING GARNISHEE ORDER (USA v. Bret Walker & Consumer Opinion   UNITED STATES ATTORNEY’S OFFICE
                                                                          700 STEWART STREET, SUITE 5220
     Services, Inc., 2:98-CR-00687-JCC-3 / 2:19-MC-00016-RSL) - 1                SEATTLE, WA 98101
                                                                                 PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the
 2
     parties on or about February 20, 2019, the Defendant/Judgment Debtor has
 3
     not requested a hearing to determine exempt property as of this date.
 4
            IT IS THEREFORE ORDERED as follows:
 5
 6          That the Garnishee, Consumer Opinion Services, Inc., shall pay to the

 7   United States District Court for the Western District of Washington, (1) the
 8
     non-exempt earnings payable to Defendant/Judgment Debtor Consumer
 9
     Opinion Services, Inc., upon each period of time when Defendant/Judgment
10
     Debtor Walker is entitled to receive such funds; and (2) the entire amount
11
12   (less federal tax withholdings paid to the Internal Revenue Service) of non-

13   exempt property from any and all accounts, including the Profit Sharing plan
14
     and the 401K plan, in the Garnishee’s possession, custody, or control, in
15
     which the Defendant maintains an interest and meets the requirements to
16
     withdraw, or becomes eligible to withdraw, but such amount shall not exceed
17
18   the amount necessary to pay Mr. Walker’s restitution balance in full; and

19          That the Garnishee shall continue said payments, if any, until
20
     Defendant/Judgment Debtor Walker’s debt is paid in full or until
21
     Defendant/Judgment Debtor is no longer an active employee of Garnishee
22
     and the Garnishee no longer has possession, custody, or control of any funds
23
24   due and owing to the Defendant/Judgment Debtor or until further order of

25   this Court. This includes all monies required to be previously withheld by the
26
     Garnishee, in accordance with the Writ of Continuing Garnishment;
27
28


     CONTINUING GARNISHEE ORDER (USA v. Bret Walker & Consumer Opinion   UNITED STATES ATTORNEY’S OFFICE
                                                                          700 STEWART STREET, SUITE 5220
     Services, Inc., 2:98-CR-00687-JCC-3 / 2:19-MC-00016-RSL) - 2                SEATTLE, WA 98101
                                                                                 PHONE: 206-553-7970
 1          That such payments shall be applied to Defendant/Judgment Debtor
 2
     Walker’s outstanding restitution obligation, by the United States District
 3
     Court for the Western District of Washington; and
 4
            That the payments shall be made out to the United States District
 5
 6   Court, Western District of Washington, referencing Case Nos. 2:98-CR-00687-

 7   JCC-3 and 2:19-MC-00016-RSL, and to deliver such payment either
 8
     personally or by First Class Mail to:
 9
                   United States District Court, Western District of Washington
10                 Attn: Financial Clerk – Lobby Level
                   700 Stewart Street
11
                   Seattle, Washington 98101
12
13          Dated this 29th day of July, 2019.
14
15                                A
                                  JUDGE ROBERT S. LASNIK
16                                United States District Court Judge

17
18   Presented by:

19
     s/ Kyle A. Forsyth
20   KYLE A. FORSYTH, WSBA #34609
21   Assistant United States Attorney

22
23
24
25
26
27
28


     CONTINUING GARNISHEE ORDER (USA v. Bret Walker & Consumer Opinion   UNITED STATES ATTORNEY’S OFFICE
                                                                          700 STEWART STREET, SUITE 5220
     Services, Inc., 2:98-CR-00687-JCC-3 / 2:19-MC-00016-RSL) - 3                SEATTLE, WA 98101
                                                                                 PHONE: 206-553-7970
